Citation Nr: 0206529	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO) that denied the veteran's claim for service connection 
for a thoracic spine injury.  

In March 1999, pursuant to the veteran's request, a hearing 
at the RO before a local hearing officer was held.  A 
transcript of the hearing is in the file.

This case was remanded in June 2000 for further development.  
The case was thereafter returned to the Board.

In February 2002, the Board requested a Veterans Health 
Administration (VHA) medical opinion with regard to the 
veteran's claim of service connection for a thoracic spine 
disability.  This opinion was rendered in February 2002 and 
has been associated with the record.  After the development 
of this additional evidence in this case, the Board informed 
the veteran's representative in a March 2002 letter of the 
additional evidence developed, and provided an opportunity to 
respond and/or submit additional evidence.  The letter was 
returned due to a wrong address but was subsequently faxed in 
March 2002 to the representative; there has been no response.  
Any assistance required in this area has been satisfied.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for a low back 
disability as not well grounded.  In light of the recent 
enactment of the Veterans Claims Assistance Act of 2000, see 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which among other things, eliminated the concept of a well-
grounded claim, the veteran is invited to file a new claim 
with the RO for readjudication consistent with the new law, 
and this matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for service connection for a 
thoracic spine disorder has been obtained by the RO.  

2.  A thoracic spine disorder unequivocally preexisted the 
veteran's service and was not made worse during his service.  
As such, it is not shown by the competent evidence that a 
thoracic spine disorder is related to the veteran's service.  

3.  The current thoracic spine disorder is not shown to be 
related to any in-service occurrence or event during the 
veteran's active, honorable military service.


CONCLUSION OF LAW

A thoracic spine disorder clearly and unmistakably preexisted 
service, was not incurred in service, and was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
appropriate notice and development has been accomplished as 
to the issue of entitlement to service connection for a 
thoracic spine disorder.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, and there has 
been rating decisions and a statement of the case with 
supplements thereto sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case with 
supplements thereto, has been notified as to evidence and 
information necessary to substantiate the claim.  The 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statement of the case (SSOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that there is need for an additional examination.  
Further, a VCAA notice letter regarding the information above 
was sent to the veteran on this issue in March 2001.  
Additionally, the Board notes that a VHA opinion has been 
obtained, and that all records that could be developed have 
been associated with the file.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  Notice of the VHA 
opinion was provided and the Board may now proceed.

On a service enlistment examination in December 1966, the 
veteran reported occasional back pain, it was not considered 
disabling.  On examination, the spine was clinically 
evaluated as normal.  Accompanying the examination was a 
notation from a private provider to the effect that on x-ray 
there was no evidence of recent injury, however there was a 
slight compression of the ninth thoracic vertebra noted, 
which may or may not be clinically significant.  The report 
indicates that the veteran's symptoms were subjective with no 
objective findings.

Subsequently in service the veteran was seen with complaints 
of back pain for months and in November 1967, he reported 
back trouble for several years.  He had pain over the 
thoracic area.  In May 1968, the veteran reported a minor 
back injury many years previously with the onset of point 
tenderness in the mid back about four years previously.  The 
x-ray revealed a narrowed area between T-9 and T-10 with an 
irregular surface of the T-9 and T-10 bodies.  This was 
consistent with discitis.  The veteran was diagnosed with 
thoracic back pain, etiology undetermined.  The veteran was 
given a permanent profile which included no lifting.  In 
1969, an orthopedist interpreted an X-ray study as being 
consistent with Scheuermann's disease.  On separation 
examination in April 1971, the veteran's spine was clinically 
evaluated as normal and it was noted that the veteran had a 
back injury that existed prior to service 10 years previously 
with no complications or sequelae.  

Treatment records subsequent to service include a VA 
examination from January 1998 that includes a diagnosis of 
compression fracture of T9 with degenerative changes 
surrounding that area with pain in certain motions.  
Additionally of record is a statement from June 1998 from a 
private nurse practitioner that includes that the veteran's 
current thoracic spine disability preexisted his service and 
was aggravated and worsened thereby.  As well, as statement 
from April 1999 from a private physician includes that the 
veteran's current back condition was possibly and probably 
aggravated by his service.  A VA examination from September 
2000 includes the opinion that the veteran's current thoracic 
pain preexisted his service and was mostly likely not 
incurred during service.  The question of aggravation was not 
addressed.  

Additionally received were lay statements from the veteran's 
friends and relative that indicate that the veteran did not 
have problems with his back prior to service but did have 
problems post service.  

At the RO hearing in March 1999, the veteran reported that he 
did not have any limitations due to his back prior to 
service.  In December 1966, he had an area of soreness and 
went to the private provider.  The problem resolved in two to 
three weeks.  The doctor told him that the problem was a 
digestive disorder.  This was the only time he had a back 
problem prior to service.  Additionally, in service, he 
reported that he had played sports or fallen when asked but 
reported that these were minor injuries.  He reported that 
additionally records from the private provider and another 
physician who treated him in the 1970s were unavailable.  His 
back problems in service began after a fall during basic 
training and he had pain in the hip.  Subsequently he had 
sporadic low back problems.  He began having problems with 
the thoracic spine in November 1967.  He currently had pain 
of the thoracic spine and was on medication.  

In February 2002, the Board referred this case with the 
claims folder and all medical records for a VHA medical 
opinion from a specialist.  In February 2002, an opinion was 
furnished with an indication that all the records provided 
were reviewed and an opinion was provided as follows:

The case concerns a gentleman who, before 
entering the service in 1966, had an x-
ray and physical examination that showed 
a T-9 mild compression fracture.  This, 
of course, is a very common finding; a 
number of individuals would be found to 
have this even being seemingly healthier 
without any symptoms.  The patient then 
enlisted in the Armed Services in 1966 
and stayed in the military until May of 
1971.  During that time he apparently had 
a number episodes of back pain and was 
seen by medical personal during that time 
and was eventually put on light duty and 
was not allowed to do any heavy lifting.  
[The VA doctor also reviewed more recent 
evaluations.  The patient had been seen 
both in the VA system and outside of the 
VA system and has always been noted to 
continue to have this T-9 compression 
fracture as well as symptoms of lower 
extremity radiculopathy and back pain.  
The patient has undergone MRI's to look 
for other problems in his spine.  

The bottom line is that the veteran 
contends that his current thoracic spine 
pain was incurred during service or 
preexisted service and was aggravated 
beyond the natural course of disability 
due to his service.

We were asked for our expert view on the 
most likely diagnosis of the veteran's 
pre-service/in-service thoracic spinal 
disorders and what medical basis leads to 
this conclusion.  We are also asked 
whether it is at least as likely as not 
that any current thoracic spine 
disability had its onset in or otherwise 
related to service.  It is [the 
examiner's] opinion that this is a 
natural course of spinal degeneration.  
He sees no evidence to believe that the 
patient's service in the military added 
or changed the natural history any more 
than just normal activities or any other 
job, for that matter.  He sees no direct 
cause and effect [is seen] between his 
current symptoms and his job duties.  
Therefore, he sees no reason to grant the 
disability based on the evidence 
presented.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2001).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

38 U.S.C.A. § 1153 defines "aggravation in service" by 
noting:  "A preexisting injury or disease will be considered 
to have been aggravated by active . . . service, where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  The 
regulation is identical in its wording.  [Emphasis added]  
See 38 C.F.R. § 3.306(a) (2001).  The term, "disability", 
as contemplated by the VA regulations, means "impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions . . . ."  38 C.F.R. § 4.1 
(2001).  

The veteran contends that his current thoracic spine 
disability either was incurred during service or preexisted 
service and was aggravated beyond the natural course of the 
disability due to his service.  However, the preponderance of 
the evidence is against his claim.  The evidence shows that 
the veteran's thoracic spine disorder preexisted his service, 
as demonstrated by the service medical records, including the 
enlistment examination and the veteran contemporaneous 
reported history that he had back trouble for many years and 
a back injury many years previously.  There is then no 
showing that a thoracic spine disorder was aggravated beyond 
the natural course of the disability by the veteran's service 
as on the separation examination it was noted that the 
veteran had a back injury that existed prior to service 10 
years previously with no complications or sequelae and 
additionally, in the VHA opinion it was indicated that the 
current thoracic spine disorder was the natural history of 
the disability and that the natural history was not changed 
by the veteran's service.

These factors all lead to the conclusion that the pre-service 
thoracic spine disorder did not undergo aggravation during 
service.

While there are private providers who report that the 
veteran's current back disorder was aggravated by service, 
the VHA opinion, based on a thorough review of the evidence 
and providing reasons and bases for the opinion, constitutes 
significantly probative evidence inasmuch as it entails a 
comprehensive review of the veteran's medical history 
performed by a specialist.

The Board has considered the veteran's contentions and the 
lay statements that a thoracic spine disorder was aggravated 
in service.  Although the veteran's and the lay statements 
would be probative of symptomatology, they are not competent 
or credible evidence of a diagnosis, date of onset, or 
medical causation of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In summary, it is not as least as likely as not that there 
was an increase in severity of the veteran's preexisting 
thoracic spine disorder in service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a thoracic spine 
disorder.


ORDER

Entitlement to service connection for a thoracic spine 
disorder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

